         Case 3:20-cv-02731-VC Document 713-1 Filed 09/23/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,             ) Case No. 20-cv-02731 VC
                                                 )
        Plaintiffs,                              ) DECLARATION OF DEPORTATION OFFICER
                                                 ) RICHARD LAIR
   v.                                            )
                                                 )
DAVID JENNINGS, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )

        I, Richard Lair, declare as follows:

        1.      I am a Deportation Officer (“DO”) with the Office of Enforcement and Removal

Operations (“ERO”), U.S. Immigration and Customs Enforcement (“ICE”), within the U.S.

Department of Homeland Security (“DHS”) located in San Diego, California, which is part of the

San Diego Field Office.

        2.      I have been a Deportation Officer since July 2019, and I am currently assigned to the

Alternatives to Detention unit. My responsibilities include monitoring aliens’ progression through

removal proceedings and enforcing final orders of removal against aliens. This includes

monitoring non-detained cases pending removal orders and cases with removal orders, obtaining

travel documents for aliens ordered removed, and effectuating the removal of aliens to their home

countries. I have held this position since November 2019. The facts in this declaration are based on

my personal knowledge, consultation with other ICE personnel, and review of official documents

and records maintained by the agency and Department.

        3.      I am the ICE officer assigned to the case of Abdiwelle Abas Yousuf (“Yousuf”) and

submit this declaration for Defendants.

        4.      In an order dated July 9, 2020, U.S. District Court Judge Vince Chhabria granted

Yousuf’s application for bail. See Bail Order No. 33.

        5.      Yousuf was released from ICE custody on July 10, 2020, subject to the conditions


DECL. OF D.O. RICHARD LAIR
Case No. 20-cv-02731 VC                             1
             Case 3:20-cv-02731-VC Document 713-1 Filed 09/23/20 Page 2 of 3




outlined in Dkt. No. 360. See Bail Order No. 33.

         6.      Yousuf’s supplement to his bail application indicated that he intended to enroll in

inpatient treatment at the Light House Community, located at                           , San Diego, CA

92100.

         7.      On July 13, 2020, Yousuf called ICE ERO to report a new address:

San Diego, CA, 92101              . This is the address of the                                 which was

converted to a temporary homeless shelter on or about April 1, 2020.1

         8.      On August 27, 2020, and again on September 8, 2020, I confirmed that Yousuf maintains

residence at                      , San Diego, CA 92101 (

         9.      On September 8, 2020, I spoke with Yousuf in person regarding his housing situation.

He did not indicate whether he had maintained a two-week quarantine upon release from ICE custody.

Yousuf also stated that he was not living with his brother, the custodian listed on his bail application.

When asked why he was not living with his brother, Yousuf explained that his brother and his brother’s

wife were arguing, and Yousuf was no longer allowed to live with them. When asked if he had been

attending any rehabilitation or inpatient treatment programs, Yousuf said that he did not feel that he

needed to go, and he was told to listen to his probation officer, who did not instruct him to attend

rehabilitation programs.

         10.     On September 8, 2020, I contacted Yousuf’s probation officer, Officer Vanessa Contreras

by phone. I identified myself, advised that I was an Officer with ICE and was calling on behalf of

Yousuf. I inquired whether she had instructed Yousuf to attend rehab. Ms. Contreras confirmed that she

did not instruct Mr. Yousuf to attend rehabilitation programs and was unaware that participating in a

program was a mandate for release. Officer Contreras then advised that if participating in a

rehabilitation program is required, she would arrange for Yousuf to attend one.

         I declare under penalty of perjury that the foregoing declaration is true and correct to the best of

my knowledge and belief.




         1

DECL. OF D.O. RICHARD LAIR
Case No. 20-cv-02731 VC                                2
       Case 3:20-cv-02731-VC Document 713-1 Filed 09/23/20 Page 3 of 3




      Executed at San Diego, California on September 22, 2020.
                                                                   Digitally signed by RICHARD J
                                           RICHARD J LAIR LAIR
                                                          Date: 2020.09.22 10:20:40 -07'00'

                                          Richard Lair
                                          Enforcement and Removal Operations
                                          U.S. Immigration and Customs Enforcement




DECL. OF D.O. RICHARD LAIR
Case No. 20-cv-02731 VC                         3
